                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DANA RAMOS, an individual

               Plaintiff,

v.                                                  Case No.: 2:19-cv-232-FtM-38UAM

POLLO OPERATIONS, INC. and
FIESTA RESTAURANT GROUP,
INC.,

              Defendants.
                                           /

                                          ORDER1

       Before the Court is the parties’ Joint Motion to Stay Proceedings Pending

Arbitration and for an Extension of Time for Defendants to File Response to Complaint

(Doc. 16). The parties agree to submit all claims in this suit to arbitration per their

arbitration agreement (Doc. 16-1).      Upon consideration of the parties’ request and

applicable law, the Court will refer this action to arbitration and stay the case.

       Accordingly, it is now

       ORDERED:




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      (1) The parties’ Joint Motion to Stay Proceedings Pending Arbitration and for an

         Extension of Time for Defendants to File Response to Complaint (Doc. 16) is

         GRANTED.

      (2) All proceedings in this case are STAYED until the parties advise the Court that

         arbitration has been completed and that the stay should be lifted or the case

         should be dismissed. The parties must notify the Court of such matters within

         seven (7) days of arbitration.

      (3) The parties are DIRECTED to file a joint report on the status of arbitration on

         or before September 12, 2019, and every ninety (90) days after until arbitration

         concludes.

      (4) The Clerk is DIRECTED to add a stay flag to this case.

      DONE and ORDERED in Fort Myers, Florida this 14th day of June, 2019.




Copies: All Parties of Record




                                           2
